Citation Nr: 1045141	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-16 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1973 to October 1976. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The claim was 
previously before the Board in January 2008, at which the appeal 
was remanded for further development of the record.   


FINDINGS OF FACT

1. Service treatment records show complaints of depression and 
trouble sleeping upon separation in 1976.  

2. Medical evidence confirms treatment for an undisclosed mental 
condition in 1977; the Veteran was hospitalized for psychosis in 
1980 and has received continuous treatment for schizophrenia and 
bipolar disorder since that time.  

3. The Veteran's acquired psychiatric disorder, variously 
diagnosed as schizophrenia and bipolar disorder, was manifested 
during his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, an acquired 
psychiatric disorder was incurred in active service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  The VCAA and its implementing 
regulations essentially include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the present matter has been accomplished.

Service connection

The Veteran contends that he has a chronic psychiatric disorder, 
variously diagnosed as schizophrenia and bipolar II disorder, 
which is related to his period of active service.  He 
specifically argues that he demonstrated chronic psychiatric 
symptomatology (i.e., a psychosis) both in-service and within the 
one year period following his separation from active duty, 
thereby warranting entitlement to service connection.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology. Barr v. Nicholson, 
21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology. Savage, 10 Vet. App. at 495-96; 38 C.F.R. 
§ 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions. Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection." 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494- 95 (lay person may provide eyewitness account 
of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible. See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Certain chronic disabilities, such as a psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid. 38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the Veteran still has such a disorder. 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the VA shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107(b).

Factual Background

The Veteran's service treatment do not show treatment for a 
chronic psychiatric disorder.  His September 1976 separation 
examination indicates a normal psychiatric clinical evaluation 
and contains no diagnoses relating to a chronic psychiatric 
disorder.  However, on a contemporaneous Report of Medical 
History, the Veteran did affirm that he had frequent trouble 
sleeping and depression.  The separation examination referenced 
these complaints and noted that the Veteran did not seek 
treatment during service and that there were "no complications, 
no sequelae" (NCNS) relating to such symptoms/complaints.  

With respect to post-service findings, the Veteran has 
consistently reported that he sought private psychiatric 
treatment from Dr. Kimble within one year of his separation from 
active service in 1977.  Unfortunately, repeated attempts to 
obtain these private treatment reports have been unsuccessful.  
For instance, in an April 1989 response to the RO, Dr. Kimble 
confirmed that he saw the Veteran in his office in 1977, but 
provided no other information and/or treatment reports.  In a May 
1990 Report of Contact, Dr. Kimble advised the RO that he was 
unable to locate the records pertaining to the Veteran's 
treatment in 1977.  More recently, pursuant to the Board's 
January 2008 remand, two more unsuccessful attempts to contact 
and obtain information from Dr. Kimble were made.  

Otherwise, the post-service medical evidence demonstrates that 
the Veteran was admitted to the Mississippi State Hospital in 
December 1980 for psychosis.  It was noted that he had received 
treatment at the Mental Health Center, but no specific dates were 
provided.  He was placed on antipsychotic medication and released 
in January 1981 with a diagnosis of schizophrenia, paranoid type.  
Other private (outpatient) treatment records from 1983 and 1984 
show continued treatment for schizophrenia. 

In a November 1985 VA psychiatric evaluation report the Veteran 
stated that he first began to experience mental problems around 
1981.  He reported that he was nervous and unable to rest.  He 
also reported a history of "blackouts."  A diagnosis of 
schizophrenia, undifferentiated, chronic was provided at that 
time.  It was noted that he was not competent to manage his own 
affairs.  

In a July 1988 statement in support of his claim, the Veteran 
reported that he began to experience difficult with his 
interpersonal relationships around 1974.  He alluded to fights 
with his wife and fellow soldiers and verbal arguments with his 
superiors.  He reported that he was a constant visitor to his 
Chaplain's office seeking out help.  He further stated that he 
continued to have behavior problems after separation from service 
and that his mother attempted to have him admitted to the VA 
hospital in Jackson but to no avail.  He noted that he was later 
admitted to the Mississippi State Hospital in 1980.  

The Veteran testified before a Hearing Officer at the RO in 
December 1988.  He stated that while he was never treated for a 
nervous disorder while on active duty, he was symptomatic and 
regularly sought out help from military chaplains.  See RO 
Hearing Transcript, pp. 2-3.  The Veteran's mother also testified 
and reported that she took him to Dr. McKee, a private 
psychiatrist in Greenwood, Mississippi in 1979, and that he was 
put on medication at that time.  She stated that she was aware of 
the Veteran's nervous condition both during his active service 
and after separation.  

A March 1989 VA examination report shows that the Veteran stated 
that he was treated by Dr. Kimble, a private psychiatrist, in 
1977 on one occasion (outpatient basis) because he was 
experiencing "blackouts" and fighting.  He also reported that 
he had a "chemical breakdown" in 1978.  The examiner provided a 
diagnosis of schizophrenia, undiffertiated, chronic.  He did not 
provide an opinion as to etiology.  

Again, in an April 1989 communication to the RO, Dr. Kimble, 
indicated that he treated the Veteran in 1977 but provided no 
other information.  In a December 1990 communication to the RO, 
Dr. Kimble again stated that the Veteran was his patient in 1977 
but provided no other information as to treatment, diagnoses, 
etc.  

In a January 1991 statement, the Veteran's mother stated that he 
was treated by Dr. Kimble in 1977 shortly after his separation 
from service in 1976, and that he had experienced "mental and 
nerve problems" both as a result of, and since serving in 
military.  

The Veteran was admitted on several occasions between 1994 and 
1996 to the JVAMC Psychiatry Service for treatment relating to 
bipolar affective disorder and chronic mental illness.  
Associated treatment reports show that the Veteran had one prior 
psychiatric admission to the State Mental Hospital in 1980 and 
that he had not been compliant in taking his medication since 
1994.   

A January 1995 private hospitalization summary shows that the 
Veteran had not been taking his medication and that he had been 
drinking moderate amounts of beer, wine, and hard liquor for the 
past month and had been using crack cocaine on a regular basis.  
A psychological consultation indicated that his chronic 
schizophrenia was in partial remission and that his primary 
problems were due to cocaine and ethanol abuse.  

A January 1998 VA examination report shows that the Veteran again 
reported that he was treated by Dr. Kimble in 1977, after 
experiencing blackouts and fighting.  He also reported having a 
"chemical breakdown" in 1978.  The examiner provided a 
diagnosis of schizophrenia, undifferentiated, chronic.  No 
opinion was given as to etiology.  

The record contains nearly 4 other volumes of medical records 
(dated from 1998 to 2010) documenting continuing VA and private 
treatment for schizophrenia and bipolar disorders.  

In September 2009 and October 2009, the Veteran was scheduled for 
Compensation and Pension examinations to determine the etiology 
of his psychiatric disorder(s).  However, the Veteran cancelled 
his scheduled examination in September 2009 and failed to report 
to the rescheduled October 2009 examination.  

Analysis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for an acquired 
psychiatric disorder.  

In summary, while service records are negative for treatment for 
a psychiatric disorder, the Veteran expressly complained of 
depression and problems sleeping upon separation in 1976.   This 
evidence satisfies the in- service incurrence element of a 
service connection claim. See Shedden v. Principi, 381 F.3d at 
1167.  

Following service, the Veteran testified at his December 1988 RO 
hearing before the Board that he first noticed his psychiatric 
symptoms during active service, that he sought out help from the 
military chaplains, and that he was advised by his family and 
friends to see a psychiatrist for treatment of his symptoms at 
that time.  His mother essentially testified to the same effect.  
In fact, she stated that she was well aware of his nervous 
condition prior to his separation from service and that she urged 
him to see a psychiatrist for treatment.  The Veteran's and his 
mothers' testimonial assertions are also competent evidence of 
in-service incurrence because manifestations of psychiatric 
symptoms, such as depression, nervousness, and/or sleeplessness 
are observable by laypersons. See, e.g., Davidson, 581 F.3d at 
1316; Jandreau , 492 F.3d at 1376-77.

The record on appeal also is sufficient to raise a reasonable 
doubt as the whether the Veteran experienced continuous 
psychiatric symptoms since service separation.  The Veteran and 
his mother both testified that his symptoms worsened following 
his discharge and persisted to the present day.  On the question 
of continuity of symptomatology, both have consistently and 
credibly reported that he sought treatment for a mental condition 
from Dr. Kimble in 1977 (within one year of separation), with 
subsequent treatment at the Region Six Mental Health Clinic in 
1979, and hospitalization for psychosis and schizophrenia in 
1980.  Moreover, the record shows that he has been continuously 
treated for schizophrenia and/or bipolar disorder since 1980 to 
the present day.  

As noted above, Dr. Kimble, a private psychiatrist, confirmed 
that he treated the Veteran in 1977; unfortunately, he was unable 
to provide the pertinent treatment records for association with 
the claims file.  However, the Board finds that the assertions of 
the Veteran and his mother are credible, especially when 
considered in light of the Veteran's in-service complaints of 
depression, his Mental Health Clinic treatment in 1979, and his 
ultimate hospitalization for schizophrenia in 1980. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess 
the credibility and weight of the evidence).  These lay 
assertions are credible and highly probative evidence 
demonstrating the Veteran's in-service and post- service 
symptomatology. See Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. 
App. at 494.
Thus, the post-service treatment records show that the Veteran 
has undergone intermittent, but nearly continuous, treatment for 
psychiatric symptoms since service.  This evidence of continuity 
of symptoms and treatment is highly probative with regard to the 
service connection element requiring a causal relationship 
between a present disability and a Veteran's service. See 
Shedden, 381 F.3d at 1167.

Also on the remaining question of whether the Veteran's currently 
diagnosed psychiatric disorder is related to the in-service 
symptoms, the Board finds that the weight of the competent 
evidence is at least in relative equipoise on the question of 
whether the Veteran's schizophrenia and/or bipolar disorder are 
related by competent evidence to his active service.  

Again, under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  As discussed 
above, continuity has already been established through: (1) the 
Veteran's service records, which show complaints of 
depression/sleep problems; (2) post-service continuity of the 
same symptomatology, including treatment for a mental condition 
by Dr. Kimble in 1977 and multiple hospitalizations for 
schizophrenia/bipolar disorder beginning in 1980; and (3) the 
Veteran's consistent and credible statements regarding his in-
service symptoms (e.g., nervousness, inability to sleep, 
depression, and problems with interpersonal relationships) and 
his diagnoses of schizophrenia and bipolar disorder, which were 
manifested by similar symptomatology.  See Savage, supra; see 
also 38 C.F.R. § 3.303(b).  Here, it is noted that the Board has 
no reason to doubt the credibility of the Veteran's testimony or 
statements as they have been consistent throughout the record and 
are largely supported by contemporaneous medical evidence.  

Resolving reasonable doubt in the Veteran's favor on the question 
of relationship to service, the Board finds that the Veteran's 
psychiatric disorder is related by competent evidence to his 
active service. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


